FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended June 30, 2010 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-9032 SONESTA INTERNATIONAL HOTELS CORPORATION (Exact name of registrant as specified in its charter) NEW YORK 13-5648107 (State or other jurisdiction or incorporation or organization) (I.R.S. Employer Identification No.) 116 Huntington Avenue, Boston, MA 02116 (Address of principal executive offices) (Zip Code) 617-421-5400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company (as defined in Exchange Act Rule 12b-2); Large Accelerated Filer Accelerated Filer Non-Accelerated Filer  Smaller Reporting Company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No S APPLICABLE ONLY TO CORPORATE ISSUERS: Number of Shares of Common Stock Outstanding As of August 12, 2010 $.80 par value, Class A – 3,698,230 Table of Contents INDEX SONESTA INTERNATIONAL HOTELS CORPORATION Part I.Financial Information Page Item 1. Financial Statements (unaudited) Condensed consolidated balance sheets — June 30, 2010 (unaudited) and December 31, 2009 1 Condensed consolidated statements of operations — Three and six-month periods ended June 30, 2010 and 2009 (unaudited) 3 Condensed consolidated statements of cash flows —Six-month periods ended June 30, 2010 and 2009 (unaudited) 4 Notes to condensed consolidated financial statements — June 30, 2010 and 2009 5 Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition — June 30, 2010 13 Item3. Quantitative and Qualitative Disclosure of Market Risk 19 Item4. Internal Controls and Procedures 20 Part II.Other Information Signature page 22 Exhibit 10.36 Agreement of Purchase and Sale between Sonesta Coconut Grove, Inc., and Mutiny on the Park, Ltd., dated July 1, 2010. Exhibit 10.37 Amended and restated promissory note from Sonesta Coconut Grove, Inc., in favor of Ocean Bank, dated July 1, 2010 in the amount of $6,500,000. Exhibit 10.38 Assignment and assumption agreement and modification of mortgage and other loan documents, dated July 1, 2010, by and between Ocean Bank, Sonesta Coconut Grove, Inc., Mutiny on the Park, Ltd. and Ricardo Dunin. Exhibits 31.(a), 31.(b), 31.(c) Certifications by the Company’s Chief Executive Officers and Vice President and Treasurer, as required by Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended. Exhibit 32 Certification by Company Officers required by 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002). Table of Contents Part I-Item 1.Financial Information SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2010 (unaudited) and December 31, 2009 (in thousands) June 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts and notes receivable: Trade, less allowance of $78 ($70 at December 31, 2009) fordoubtful accounts Other, including current portion of long-term receivables andadvances Total accounts and notes receivable Inventories Current deferred tax assets Prepaid expenses and other current assets Total current assets Restricted cash Long-term receivables and advances Property and equipment, at cost: Land and land improvements Buildings Furniture and equipment Leasehold improvements Projects in progress 13 64 Less accumulated depreciation and amortization Net property and equipment Other long-term assets $ $ See accompanying notes to condensed consolidated financial statements. 1 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2010 (unaudited) and December 31, 2009 (in thousands) June 30, 2010 December 31, 2009 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Advance deposits Accrued income taxes Accrued liabilities: Salaries and wages Rentals Interest Pension and other employee benefits Interest rate swap Other Total current liabilities Long-term debt Pension liability, non-current Other non-current liabilities Deferred tax liabilities Commitments and contingencies Stockholders’ equity: Common stock: Class A,$.80 par value Authorized10,000 shares Issued – 6,102 shares at stated value Retained earnings Treasury shares – 2,404, at cost ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(unaudited) (in thousands except for per share data) Three Months Ended June 30 Six Months Ended June 30 Revenues: Rooms $ Food and beverage Management, license and service fees Parking, telephone and other Other revenues from managed and affiliated properties Total revenues Costs and expenses: Costs and operating expenses Advertising and promotion Administrative and general Human resources Maintenance Rentals Property taxes Depreciation and amortization Other expenses from managed and affiliated properties Total costs and expenses Operating income (loss) ) Other income (deductions): Interest expense ) Interest income 65 85 Foreign exchange loss (7
